
	
		II
		112th CONGRESS
		1st Session
		S. 1814
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title XXVIII of the Public Health Service Act to
		  reauthorize certain provisions relating to public health
		  preparedness.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Disaster Medical System
			 Act.
		2.Reauthorization
			 of certain provisions relating to public health preparednessSection 2812 of the Public Health Service
			 Act (42 U.S.C. 300hh–11) is amended—
			(1)in subsection (a)(3), by adding at the end
			 the following:
				
					(D)AdministrationThe Secretary may determine and pay claims
				for reimbursement for services under subparagraph (A) directly or by contract
				providing for payment in advance or by way of
				reimbursement.
					;
				and
			(2)in subsection (g), by striking such
			 sums as may be necessary for each of the fiscal years 2007 through 2011
			 and inserting $56,000,000 for each of fiscal years 2012 through
			 2016.
			
